                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

JENNIFER MORGAN-TYRA, and                    )
MICHAEL MORGAN,                               )
                                              )
            Plaintiff,                        )
                                              )
      vs.                                     )         Case No. 4:18-CV-01799-AGF
                                              )
CITY OF ST. LOUIS, and OFFICER                )
ANDREI NIKOLOV,                               )
                                              )
            Defendants.                       )


                           MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ motion for protective order (ECF

No. 77). Because it was unclear from the motion whether the proposed protective order

was negotiated with Plaintiff and whether Plaintiff consented to the protective order, the

Court gave Plaintiffs until March 11, 2020 to advise whether they consented to the

proposed protective order. Plaintiffs have now responded and state that they oppose the

proposed protective order; Plaintiffs contend that Defendants’ motion should be denied or

modified in certain respects. Plaintiffs also note that Defendants did not include any

certification of a good-faith meet-and-confer in connection with their motion.

       The Court will deny Defendants’ motion without prejudice, pursuant to Local

Rule 3.04(A), which states that the Court will not consider any motion related to

discovery and disclosure unless the motion contains a statement that movant’s counsel

has conferred in person or by telephone with the opposing counsel in good faith or has
made reasonable efforts to do so, but that after sincere efforts to resolve their dispute,

counsel are unable to reach an accord. Pursuant to Local Rule 3.04(A), the statement

must recite the date, time, and manner of such in-person or telephone conference, and the

names of the individuals participating therein, or must state with specificity the efforts

made to confer with opposing counsel.

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ motion for a protective order is

DENIED without prejudice pursuant to Local Rule 37-3.04(A). ECF No. 77.




                                              _______________________________
                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE
Dated this 12th day of March, 2020.




                                              2
